UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6206



FREDERICK BELCHER,

                                              Petitioner - Appellant,

             versus


LARRY POWERS, Director of Spartanburg County
Detention   Facility;  SPELLER,   Captain   at
Spartanburg    County   Detention    Facility;
SALVATORE BIANCO, Doctor at Spartanburg County
Detention Facility,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-02-3714-2-20)


Submitted:    June 18, 2004                   Decided:   July 16, 2004


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Belcher, Appellant Pro Se. William Benson Darwin, Jr.,
David Dameron Proctor, HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A.,
Spartanburg, South Carolina; Stanley Turner Case, Edward Grainger
Smith, BUTLER, MEANS, EVINS & BROWNE, Spartanburg, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Frederick Belcher appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.               The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).          The magistrate judge recommended

that relief be denied and advised Belcher that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Belcher failed to object to the magistrate

judge’s recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                  See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).           Belcher has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

              We deny Belcher’s motion to compel Appellees to respond

to discovery requests.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED


                                     - 2 -